 

Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement is made effective this 16th day of March, 2017.

 

BETWEEN:

GOLDEN QUEEN MINING CO. LTD., a corporation incorporated under the laws of
British Columbia, Canada, with its office located at 2300 – 1066 West Hastings
Street, Vancouver, British Columbia V6E 3X2.

 

(hereinafter referred to as the “Company”)

 

AND:

Guy Le Bel, an individual residing at 405 L’Assomption Blvd, Repentigny, Quebec
J6A 1C3

 

(hereinafter referred to as the “Executive”)

 

WHEREAS the Company wishes to employ the Executive and the Executive wishes to
be employed by the Company on the terms and conditions of this employment
agreement (this “Agreement”) as hereinafter provided;

 

NOW THEREFORE this Agreement witnesseth that in consideration of the mutual
covenants contained herein and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

Article I



TERM



1.1Commencement of Term: The employment of the Executive shall commence on March
16, 2017 (the “Effective Date”) or such other date as mutually agreed.

 

Article II


TITLE AND DUTIES



2.1Title: The Company agrees to employ the Executive as the Chief Financial
Officer of the Company, reporting to the Chief Executive Officer of the Company
(the “CEO”), and where appropriate to the board of the Company (the “Board”). As
Chief Financial Officer of the Company, the Executive will perform the duties
described in the work description set out in Schedule “A” to this Agreement (the
“Executive Duties”). The Executive Duties will also include acting as the
interim Chief Financial Officer of Golden Queen Mining Company, LLC (“GQM LLC”)
until such time as the Company employs his replacement.

 

2.2Location: The Executive may provide services from a home office or other
agreed office between the Company and the Executive, and will coordinate his
duties with staff at the head office of the Company currently located in
Vancouver, British Columbia and GQM LLC, in Mojave, California as necessary to
properly and diligently perform his duties.

 

2.3Time Commitment: Throughout the term of the Executive’s employment with the
Company, the Executive shall:

 



 

 

 

(a)devote his full working time and attention to the business affairs of the
Company,

 

(b)be entitled to hold up to four other board positions with the prior approval
of the Company’s board of directors (the “Board”) provided there is no conflict
of interest and that the Executive’s involvement on other boards do not
materially impair his ability to perform his Executive Duties as Chief Financial
Officer of the Company. The approval of the Company will not be unreasonably
withheld;

 

(c)not engage in any business, enterprise or activity that detracts from the due
performance of the services the Executive provides or from the reputation of the
Company, and

 

(d)refer and disclose to the CEO all matters and transactions in which a
potential conflict of interest between the Executive and the Company may arise
and will not proceed with such matters or transactions until the Company’s
express written approval thereof is obtained.

 

2.4Fiduciary Duties: The Executive shall serve the Company faithfully and shall
use his best efforts to promote its interests and welfare. The Executive accepts
that he is a fiduciary and will honour all of his fiduciary duties to the
Company both during his employment and after ceasing to be an employee.

 

2.5Corporate Policies: The Executive further acknowledges that he is bound to
abide by all policies and procedures established by the Company, from time to
time, including any code of business conduct, insider trading policy, and other
policies and procedures adopted by the Company (including any future revisions
of such policy or procedure and code of business conduct), and the Executive
shall inform himself as to such policies and procedures. As soon as practicable,
the Company will provide the Executive with written notice regarding any new or
amended policies, procedures and/or code of business conduct adopted by the
Company. In carrying out his duties and responsibilities as an Executive of the
Company, the Executive shall comply with all lawful instructions as may from
time to time be given by the CEO or the Board as applicable.

 

Article III



REMUNERATION



3.1Compensation:

 

(a)The Company shall pay to the Executive and the Executive shall accept as
compensation for all his services and duties hereunder in the first twelve
months of employment, an annual base salary of C$175,000. Subsequent salary
reviews shall be conducted by the Company’s compensation committee on an annual
basis in January or February, and will depend on the Executive’s performance,
industry rates, fiscal performance of the Company and other factors to be
determined by such committee in accordance with Company policy.

 

(b)The Executive’s salary shall be payable in monthly installments in arrears by
cheque or by direct deposit, and payments will be net of required source
deductions applicable in the jurisdiction of employment of the Executive.

 

3.2Bonus: The Executive will receive a signing bonus in the amount of C$25,000.
The Board, based on the recommendation of the Compensation Committee if one is
constituted, may elect to award the Executive a performance bonus of up to 50%
of the Executive’s annual base salary, based on the Company’s operating results
and other agreed targets or objectives determined on an annual basis during the
Company’s standard executive compensation review period (the “Target Bonus”).

 



 2 

 

 

3.3Benefits:

 

(a)The Executive will be entitled to participate in the Company’s group benefits
plan, to the extent such benefits plan exists, on par with other senior
management. The Company reserves the right to change or discontinue a benefit
from time to time without notice, in its sole discretion.

 

(b)The Company, during the term of this Agreement, will:

 

(i)if requested by the Executive provide an iPhone (or equivalent) and a laptop
personal computer to the Executive (of the Executive’s choosing with approval
from the CEO), which for certainty shall be the property of the Company and
returned to the Company immediately upon termination of employment under this
Agreement,

 

(ii)reimburse the Executive for the cost of internet, cellular, landline, and
other reasonable expenses required to perform the Executive Duties;

 

(iii)pay or reimburse the Executive for the cost of air travel if necessary and
relevant to the performance of the Executive Duties, in accordance with the
travel policy, attached to this Agreement as Schedule “B”;

 

(iv)pay or reimburse the Executive for annual membership dues or professional
association dues if necessary and relevant to the duties of the Executive
hereunder;

 

(v)pay or reimburse the Executive for professional development course(s),
including any required travel expenses, and will provide the time off required
to attend professional development course(s), in each case provided that the
courses are approved by the Chief Executive Officer or the Compensation
Committee or similar committee of the Board.

 

3.4Expenses: The Company shall reimburse the Executive for reasonable
out-of-pocket expenses actually and properly incurred by him in connection with
his duties, and for which evidence of payment is presented to the Company, in
accordance with the Company's expense policy, which may be amended from time to
time without notice.

 

3.5Vacation: The Executive is entitled to four (4) weeks annual vacation
including four (4) weeks of vacation in the first year of service. The Executive
will however not schedule vacations in a manner that could reasonably be
expected to impact the Company’s ability to meet financial reporting
requirements or transaction requirements. The Executive may accrue vacation days
in accordance with the Company's vacation policy if any is implemented, or by
agreement with the Company otherwise. Up to ten (10) unused vacation days from
one year may be rolled over into the next year.

 



 3 

 

 

3.6Stock Options: The Executive will receive an initial grant of 400,002 stock
options to purchase common shares of the Company for a period of five years from
the date of grant with an exercise price determined at the effective time of
this Agreement or as soon thereafter as practical in the event of a company
trading blackout. The stock options will vest as follows: 133,334 options at 12
months, 133,334 options at 24 months, and 133,334 options at 36 months. The
Executive is also eligible to receive stock options to purchase common shares of
the Company based on recommendations of the compensation committee or approval
of the Board. Matters relating to the Executive’s stock options shall be
governed by the stock option plan of the Company in effect from time to time.

 

Article IV



TERMINATION



4.1Termination by Executive: The Executive may, by providing four (4) weeks’
notice in writing to the Company, terminate his employment and this Agreement.
Upon receipt of such notice, the Company, in its sole discretion, may, by notice
in writing, specify an earlier termination date. All other entitlements,
including coverage under the Company’s benefit plan, if any, shall cease as of
the termination date.

 

4.2Termination by Company With Cause: Notwithstanding anything contained in this
Agreement, this Agreement and the employment of the Executive may be terminated
for cause without notice of termination or payment in lieu of notice. Without
limiting the generality of the foregoing, any breach by the Executive of the
covenants contained in Article V below, shall be deemed to be grounds for
termination for cause. In such case, the Company shall have no further
obligation to the Executive except for payment of all amounts due and owing up
to the date of termination. Termination in this paragraph means cessation of
employment without regard to any common law notice period.

 

4.3Termination by Company Without Cause: The Company may terminate this
Agreement and the Executive’s employment without cause at any time by notice in
writing stating the last day of employment (the “Termination Date”), such
Termination Date being not more than 60 days from the date of notice and upon so
doing:

 

(a)If the Termination Date occurs on or before six months from the Effective
Date, then the Company shall pay the Executive only the following lump sum
payments, to be paid within 30 days of the Termination Date, in each case less
applicable deductions required by law:

 

(i)50% of the annual base salary as at the Termination Date, and

(ii)50% of the signing bonus;

 

(b)If the Termination Date occurs after six months from the Effective Date, then
the Company shall pay the Executive only the following lump sum payments, to be
paid within 30 days of the Termination Date, in each case less applicable
deductions required by law:

 

(i)100% of annual base salary as at the Termination Date, and

(ii)100% of the last annual Target Bonus granted to the Executive, provided that
if the Termination Date occurs within the first 12 months from the Effective
date and no Target Bonus has been granted, then 100% of the signing bonus,

 



 



 4 

 

 

in each case less applicable deductions required by law;

 

(c)The Executive will receive payment for all accrued unused vacation up to the
Termination Date.

 

(d)In the event the Executive is a member of the Company’s benefit plan at the
time of the termination of his employment without cause, to the extent permitted
by the Company’s benefit carrier(s), the Executive will be entitled to receive
health and dental benefits continuing for a period that is the shorter of (a)
twenty-four (24) months or (b) until the Executive is eligible under a benefits
plan with a new employer.

 

4.4Termination by the Company Without Cause or Resignation Following a Change in
Control: For the purpose of this Agreement, “Change in Control” shall include,
but not be limited to the effective date of any of the following:

 

(a)the purchase or acquisition of shares of the Company and/or securities (the
“Convertible Securities”) convertible into shares of the Company or carrying
rights to acquire shares of the Company, as a result of which a person, group of
persons or persons acting jointly or in concert (which is expressly hereby
agreed shall exclude any member or group comprising members of the Clay family,
and/or any affiliated entity thereof (including corporate entities, trusts and
tax plans established or controlled by any such member or group), that is
currently named or that may in the future be named on a Schedule 13G filing with
the SEC) (collectively the “Holder”) beneficially own or exercise control or
direction over shares of the Company and/or Convertible Securities such that,
assuming only the conversion of the Convertible Securities beneficially owned by
the Holders, entitle them to cast more than fifty percent (50%) of the votes
attaching to all of the shares of the Company which may be cast to elect
directors; or

 

(b)an amalgamation, arrangement, merger or other combination of the Company with
another company pursuant to which the shareholders of the Company will not
immediately thereafter, own shares of the successor or continuing company
entitling them to cast more than fifty percent (50%) of the votes attaching to
all of the shares in the capital of the successor or continuing company which
may be cast to elect directors of that company;

 

(c)with the exception of resolutions supported by a majority of the shares held
directly or indirectly by members of the Clay family (as disclosed in filings
made on Schedule 13G), the removal by extraordinary resolution of the
shareholders of the Company of more than 51% of the then incumbent directors of
the Company, or the election of a majority of directors to the Company’s board
who were not nominees of the Company’s incumbent board at the time immediately
preceding such election; or

 

(d)a sale of all or substantially all of the Company’s assets to an entity not
controlled by the Company.

 

Change of Control: In the event that the employment of the Executive with the
Company is terminated by the Company or its successor without cause, is
terminated by the Executive for good reason, or is terminated by the Executive
for any other reason after giving at least three (3) months’ notice, in any case
within twelve (12) months following a Change of Control, the Executive will be
entitled to receive the following:

 



 5 

 

 

(a)a lump-sum severance payment equal to the sum of (i) twenty-four (24) months’
base salary, (ii) the total Target Bonus and signing bonus paid or granted to
the Executive in last 12 months multiplied by two, in each case less applicable
statutory deductions,

 

(b)any accrued unused vacation time, and

 

(c)continuing health and dental benefits coverage for the lesser of (i) 24
months, or (ii) until the Executive is eligible under a benefits plan with a new
employer.

 

For the purposes of the foregoing, a termination by the Executive will be “for
good reason” where the Executive is required to accept as a condition to
continued employment with the Company (or its successor) without the written
consent or agreement of the Executive, any of the following within twelve (12)
months following a Change of Control:

 

(a)a decrease in base salary and Target Bonus (to the extent a defined bonus has
been established by the Company) that would result in a decline of at least 10%
of the annual base salary and Target Bonus from the preceding twelve-month
period.

 

(b)a fundamental change in job description, including duties and
responsibilities as set out in Schedule “A”, or a fundamental change in title,
unless mutually agreed to between the Company and the Executive.

 

(c)a fundamental change in work arrangement such that the Executive will no
longer be able to provide the services from a home office or from a mutually
agreed office located outside of the Company’s head office, or any other
significant change to the conditions of employment that constitute “constructive
dismissal” at common law that is not remedied by the Company (or its successor)
within thirty (30) days of the Executive providing notice to the Company (or its
successor) of the grounds for “constructive dismissal”.

 

4.5Treatment of Stock Options upon Termination: If this Agreement is terminated
by:

 

(a)the Company for Cause, then any stock options the Executive holds will be
cease as of the date of cessation of employment without regard to any common law
notice period;

 

(b)the Company due to a Change in Control, then any stock options the Executive
holds may be exercised for a period of twenty-four (24) months from the date of
such termination; or

 

(c)either the Company or the Executive, for any reason other than termination by
the Company for Cause or Change in Control, then the Executive shall have 180
days from the last day of his employment to exercise his stock options under the
Company’s Stock Option Plan that have vested as of the Termination Date and
which are unexercised as of the Termination Date, and the Executive will not be
awarded or have any right to receive, after the Termination Date, any further
shares or stock options, damages in lieu of receipt of any further shares or
stock options or damages for stock options, bonus shares or other stock options
under the Stock Option Plan that would have vested after the Termination Date or
termination of this Agreement;

 

 

 6 

 

 



Termination in this part means cessation of employment without regard to any
common law notice period.

 

4.6Fair and Reasonable: The parties confirm that the provisions contained in
this Article are fair and reasonable, and the parties agree that upon
termination of this Agreement pursuant to any of the provisions hereof, the
Executive shall have no action, cause of action, claim or demand against the
Company or any other person as a consequence of such termination, so long as the
Company fulfills its obligations hereunder. In consideration of the terms of
this Article, the Executive hereby waives any entitlement which a Court of
competent jurisdiction might otherwise grant to the Executive in respect of the
termination of his employment, and without limiting the generality of the
foregoing, this waiver includes damages which might otherwise be awarded in
respect of notice, aggravated damages, punitive damages, damages for mental
distress, or for any other claim or damages of any kind whatsoever, arising out
of or incidental to the employment relationship or the termination thereof.
Without limiting the generality of the foregoing, in the event of termination of
employment for any reason, the Executive will not be entitled to any moving or
relocation costs.

 

4.7Return of Property: On the termination of the Executive’s engagement for any
reason, the Executive will immediately return to the Company all property of the
Company then in his possession, including any office equipment, automobiles,
correspondence, documents, computer disks, notebooks, telecommunications, video
and audio equipment and tapes, files and other tangible property.

 

4.8Liability Insurance. As Chief Financial Officer of the Company, the Executive
will be covered as an insured person under the Company’s director and officer
insurance coverage, as in effect from time to time. On the termination of the
Executive’s engagement for any reason, the Company, at its sole discretion, may
continue to provide the Executive with director and officer insurance coverage,
with no set amount in coverage.

 

Article V



COVENANTS OF THE EXECUTIVE



5.1Non-Solicitation: The Executive covenants and agrees that he will not, at any
time during his employment and for a period of twelve (12) months following the
effective date of the termination of his employment with the Company, in any
manner, directly or indirectly, solicit investments by and from shareholders
holding 10% or more of the Company’s shares during the Executive's period of
service, provided that the foregoing restriction shall not apply to
solicitations made to members of the Clay family.

 

5.2The Executive shall not during the term of this Agreement or for twelve (12)
months thereafter, either directly or indirectly (resulting from the
introduction or efforts of the Executive), enter into an agreement with, employ,
recruit, or solicit the employment of, employees of the Company for the purpose
of causing them to leave the employment of the Company or take employment with
any business that is in competition in any manner whatsoever with the business
of the Company.

 

5.3No Conflicting Obligations: The Executive represents and warrants that his
employment with the Company does not constitute a breach of any other
contractual arrangements between the Executive and any other party, nor is this
employment in any way restricted by any such arrangements, written or oral.
Further, the Executive covenants that throughout his employment, he will conduct
himself in a manner that does not and will not breach any agreement or legal
obligation to the Company or to his former employers or any other party. The
Executive agrees to indemnify and hold the Company harmless in connection with
such representation. Without limiting the generality of the foregoing, the
Executive’s performance of this Agreement and as an Executive of the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by the Executive prior to his employment
with the Company. The Executive will not disclose to the Company, or induce the
Company to use, any confidential or proprietary information or material
belonging to any previous employer or other person or entity.

 



 7 

 

 

5.4Non-Disclosure of Confidential Information: The Executive acknowledges that
in the course of carrying out, performing and fulfilling his duties hereunder,
and in his employment to date he will have or has had access to detailed
confidential information and trade secrets concerning the present and
contemplated mineral rights, explorations, projects, ventures, investments,
business activities, finances of the Company, services and techniques evolved
and used or to be evolved and used by the Company and information concerning the
employees, investors and contractors of the Company, including their names,
addresses and preferences, (“Confidential Information’), the disclosure of any
of which detailed confidential information or trade secrets to competitors of
the Company or to the general public would be highly detrimental to the
interests of the Company.

 

5.5The Executive further acknowledges and agrees that the right to maintain
confidential such detailed Confidential Information and trade secrets constitute
a proprietary right, which the Company is entitled to protect. Accordingly, the
Executive covenants and agrees with the Company that he will not either during
the period of his Agreement with the Company or at any time thereafter, disclose
any such detailed Confidential Information, trade secrets and other private
affairs of the Company nor shall he use the same for any purpose other than
those of the Company. The Executive acknowledges and agrees that the
restrictions contained herein are reasonable in the circumstances in order to
protect the business of the Company and hereby waives any and all defenses to
the strict enforcement of them.

 

5.6Proprietary Rights: All files, records and books in whatever form relating in
any manner whatsoever to the business of the Company, whether prepared by the
Executive or otherwise coming into his possession, shall be the exclusive
property of the Company. All such books and records shall be immediately
returned by the Executive to the Company on termination of his Agreement without
copying such materials in any manner.

 

5.7Assignment of Intellectual Property: The Executive further agrees that all
works or products which the Executive develops, prepares or works on either
individually or on a team during this Agreement or during employment that
predated this Agreement (“Work Products”), belong exclusively to the Company. To
the extent not previously transferred to the Company, the Executive hereby
irrevocably and unconditionally assigns and transfers to the Company any and all
right, title or interest he had, has or obtains in and/or to any and all mineral
exploration data and interpretations of the potential for discovery of economic
mineral deposits of particular styles relating to the present or proposed
properties which the Company owns or in which the Company has an interest,
including, without limitation, all technical reports, software and documentation
related thereto. Further, the Executive hereby irrevocably and unconditionally
assigns and transfers to the Company any and all right, title or interest he
had, has or obtains in and/or to any inventions, discoveries, works of
authorship, designs, programs, documentation and other property (including,
without limitation, chemical formulas and processes, computer software and all
source code and documentation related thereto) and all intellectual property
rights therein (including copyright) relating to the past, present or proposed
business of the Company, such that they are now the sole property of the
Company, and that the Executive has no further right or claim thereto, whether
preceding, during or following the term of the Executive’s contract with the
Company. Further, the Executive hereby waives any moral rights or rights of a
similar nature he may have in any of the foregoing.

 



 8 

 

 

5.8The Executive will do all acts necessary or required by the Company to give
effect to assignments herein including, without limitation, the execution of any
documentation required in order to confirm the Company’s rights in and to any of
the foregoing and will assist the Company, at Company’s request and expense,
with applications for trade-marks, copyrights, patent rights or other forms of
intellectual property protection for Work Products on which the Executive works
and/or to which the Executive contributed during his employment by Company. The
Executive agrees that all Work Products made or contributed to by his in the
course of his employment by the Company constitute “work made in the course of
employment” within the meaning of the Copyright Act (Canada) and represents and
warrants that all such Work Products, to the extent of Executive’s contribution,
are original to him.

 

5.9The Executive will upon request of Company, both during this Agreement, after
its termination, and at Company's expense, assist the Company in every way with
applications for trade-marks, copyrights, mineral rights or other forms of
intellectual property protection for Work Products on which the Executive was
involved during the term of this Agreement. The Executive will sign all
documents reasonably requested for the purpose of the Company establishing its
right of ownership to such property without additional compensation to the
Executive.

 

Article VI



CUMULATIVE RIGHTS AND SURVIVAL



6.1Cumulative Rights: The various rights and remedies of the Company hereunder
are cumulative and non-exclusive of one another. The use of or resort to any one
such right or remedy shall not preclude or limit the exercise of any other right
or remedy by the Company. The provisions of this Agreement shall not in any way
limit or abridge the rights of the Company in the obligations of the Executive
at common law or under statute, including but not limited to, the laws of unfair
competition, copyright, trade secrets and trade-mark, all of which shall be in
addition to the Company’s rights and the Executive’s obligations under this
Agreement.

 

6.2Injunctive Relief: In the event of a breach or anticipated breach of any of
the covenants contained in Article 5, it is understood that damages will not
only be difficult to ascertain but also would probably be inadequate and thus,
the Company shall be entitled to injunctive relief and/or a decree for specific
performance, and such other relief as the Company may have (including monetary
damages if appropriate).

 

6.3Survival: Notwithstanding the resignation or termination of the Executive’s
employment and this Agreement, Articles 4 through 6 shall survive such
termination.

 

Article VII



NOTICE PROVISIONS



7.1Address for Service: Except as otherwise expressly provided herein, all
notice shall be deemed given if it is in writing and either delivered
personally, sent by registered or certified mail, prepaid courier or e-mail,
addressed as follows:

 



 9 

 

 

to the Company at:

 

GOLDEN QUEEN MINING CO. LTD.



  Address: 2300 – 1066 West Hastings Street     Vancouver, BC V6E 3X2  
Attention: Thomas M. Clay, CEO   Email: Thomas.clay@easthillmgt.com         to
the Executive at:         Address: 405 L’Assomption Blvd     Repentigny, Quebec
J6A 1C3   Attention: Guy Le Bel   Telephone: 514-654-8550   Email:
glebel@goldenqueen.com



 

7.2Change of Address: Any address referred to in this Article 7, may be changed
by notice given in accordance with the provisions of this Article.

 

7.3Time of Notice: Any notice which is delivered personally shall be effective
when delivered and any notice which is sent by telex, email, or pre-paid courier
shall be effective on the business day following the day of sending. For the
purposes of this Article 7, a business day shall mean any day other than a
Saturday, Sunday or statutory public holiday in the Province of British
Columbia.

  

Article VIII


GENERAL



8.1Entire Agreement: This Agreement, together with the stock option plan,
constitutes the entire agreement between the parties pertaining to the
employment of the Executive by the Company and cancels and supersedes all prior
agreements, negotiations, discussions and understandings, written or oral,
between the parties. There are no representations, warranties, conditions, other
agreements or acknowledgements, whether direct or collateral, express or
implied, whether written or oral that form part of or affect this Agreement, or
which induced any Party to enter into this Agreement or on which reliance is
placed by any Party, except as specifically set forth in this Agreement.

 

8.2Amendment: This Agreement may be amended or supplemented only by a written
agreement signed by each party.

 

8.3Disclosure: The Company may disclose this Agreement or, any or all provisions
of this Agreement, where required by law or pursuant to the rules and policies
or other requirements of any stock exchange on which the Company is listed or
proposes to list.

 

8.4Waiver of Breach: The Company's waiver of a breach by the Executive of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by the Executive. No waiver shall be valid unless in writing
and signed by an authorized officer of the Company.

 



 10 

 

 

8.5Headings: The division of this Agreement into Articles, paragraphs and
subparagraphs and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation of this Agreement.
The headings in this Agreement are not intended to be full or precise
descriptions of the text to which they refer and shall not be considered part of
this Agreement. The terms “this Agreement”, “hereof”, “hereunder” and similar
expressions refer to the Agreement and not to any particular paragraph or
subparagraph or other portion hereof, and include any agreement or instrument
supplemental or ancillary hereto. Unless something in the subject matter or
context is inconsistent therewith, references herein to an Article, paragraph or
a subparagraph are to the corresponding Article, paragraph or subparagraph of
this Agreement.

 

8.6Governing Law: This Agreement shall be interpreted and governed in accordance
with the laws of the Province of British Columbia. It is understood and agreed
that all provisions of this Agreement are subject to the requirements of the
employment laws in effect in the Province of British Columbia such that if such
laws provides for a greater right or benefit than any provision of this
Agreement, then the Executive will be paid his entitlement under such laws in
lieu other entitlement under this Agreement.

 

8.7Arbitration: Unless British Columbia law prescribes a mandatory dispute
resolution procedure, the Parties agree that any claims, disputes, controversies
or differences which may arise out of or in connection with this Agreement shall
be settled by arbitration in Vancouver, British Columbia, Canada, without
recourse to the courts in accordance with the provisions of the Arbitrations Act
of British Columbia. The decision of the arbitrator shall be final and binding
upon the parties and there shall be no appeal therefrom. The Company shall pay
the expense of any Arbitration process including the fees of the Arbitrator
chosen. Each party will be responsible for their own legal expense incurred in
connection with the exercise of the Arbitration provision of this Agreement.

 

8.8Successors and Assigns: The Executive acknowledges that his services are
unique and personal. The Executive may not assign his rights, or delegate his
duties or obligations under this Agreement. The Executive’s rights and
obligations under this Agreement shall enure to the benefit of and shall be
binding upon the Executive, his heirs, successors and assigns. However, nothing
herein shall otherwise affect the right of the Company to transfer the Executive
from one subsidiary or affiliate of the Company to another and such change shall
not be considered a material change in circumstance which would invalidate the
provisions of this Agreement which, in any event, shall survive such transfer.
Furthermore, the Company may assign this Agreement to any entity to which the
Company sells or transfers assets.

 

8.9Severability: In the event that any provision or any part of any provision
hereof, is deemed to be illegal, invalid or unenforceable by reason of the
operation of any law or by reason of the interpretation placed thereon by a
court of competent jurisdiction, this Agreement shall be construed as not
containing such provision or part of such provision and the invalidity of such
provision or such part shall not affect the validity of any other provision or
the remainder of such provision hereof. All other provisions hereof which are
otherwise lawful and valid shall remain in full force and effect.

 

8.10Counterparts: This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

8.11Number and Gender: In this Agreement, words in the singular include the
plural and vice-versa and words in one gender include all genders.

 



 11 

 

 

8.12Binding and Legal Effect: The provisions of this Agreement shall be binding
upon and to the benefit of each of the parties and their respective successors
and assigns. Each of the parties acknowledges that they have had full
opportunity to seek independent legal advice in respect of the contents of this
Agreement and that they sign this Agreement freely, voluntarily and without
duress after having been offered such opportunity.

 

8.13Language: The Parties hereto have requested that this Agreement, all
correspondence and documentation relating to this Agreement, be written in the
English language. Les parties aux présentes ont exigé que la présente entente,
de même que toutes correspondances et documentation relative à cette entente,
soient rédigées en langue anglaise.

 

IN WITNESS WHEREOF, the parties have caused this Confidentiality Agreement to be
executed by their duly authorized officers as of the date first written above.

  



GOLDEN QUEEN MINING CO. LTD.         By:         /s/ Thomas M. Clay /s/ Guy Le
Bel Thomas M. Clay, CEO Guy Le Bel

   

 



 12 

 

 

Schedule “A”

 

Executive Duties

 



Position: Chief Financial Officer (the “CFO”)     Business Entity: Golden Queen
Mining Co. Ltd. (the “Company”)



 

Introduction:

 

The Chief Financial Officer provides both operational and financial policy
support to the Company and its reporting entities. The CFO supervises the
finance and administrative functions of the Company and is the chief financial
spokesperson for the Company.

 

The CFO reports to the President and Chief Executive Officer (the “CEO”) with a
dotted line responsibility to the Board’s Audit Committee, and directly assists
and supports the CEO on all financial strategic and tactical matters that relate
to the Company’s business plans, new capital development and the authorization
of the commitment of funds for the projects of the Company and its subsidiaries.

 

Detailed Description of Responsibilities and Duties:

The following is a detailed description of the duties and responsibilities of
the CFO:

 

Overriding Consideration

The CFO is generally responsible for meeting the corporate objectives of the
Company as these are periodically developed and approved by the Board in
consultation with management.

 

The Company has one asset and that is the Soledad Mountain Project (the
“Project”) that is currently under construction. This is therefore currently and
will remain the CFO’s immediate focus.

 

I.Financial (Corporate)

 

·Oversee the management of all Company financial reporting activities and
filings to ensure compliance with government and other regulatory requirements.

 

·Develop and maintain systems of internal controls and metrics to safeguard the
financial assets of the Company and its subsidiaries.

 

·Monitor banking activities and ensure adequate cash flow policies and
procedures to ensure cash resources are available for daily operations and the
business needs of the Company and its subsidiaries.

 

·Act as lead staff member for the Board’s Audit Committee. Oversee the
production of reports, statements and cash flow projections for use by executive
management and the Board’s Audit Committee.

 

·Coordinate audit activities and maintain a strong working relationship with the
Company’s auditors.

 

·Manage the preparation of corporate tax and entity tax filings, and tax treaty
compliance and tax structuring for international and intercompany relationships.

 



 A-1 

 

 

·Create and maintain corporate budgets

 

II.Financial (Subsidiaries)

 

·Develop and maintain a detailed cash flow model for subsidiaries. Create
operating budgets and conduct cost analyses of programs.

 

·Support the CEO’s and Project-level managers’ ability to make operating
decisions by producing cash flow trade-off analyses.

 

·Participate in contract negotiations and interpret contractual financial
obligations for subsidiaries.

 

·Assess the royalty structure that is in place for the Project and assess the
ability to manage this activity. Assess and recommend a long-term alternative.

 

III.Strategic

 

·Develop and direct financial plans to facilitate and achieve the Company’s
strategic goals as these are agreed to by the Board and management from time to
time.

 

·Initiate a first Company growth strategy as a longer-term item as a joint
effort with the CEO and the Board.

 

IV.Capital Markets

 

·Play a lead role in the development of new funding opportunities and cultivate
and foster relationships with financiers and lenders.

 

·Lead capital market development efforts. Participate in road shows and analyst
meetings and build relationships with investors and shareholders.

 

·Participate in mergers and acquisition activities as these may arise in the
future.

 

·Participate in contract negotiations and other business development
initiatives, while at all times adequately safeguarding the financial best
interests of the Company.

 

·Monitor share trading activities on the Canadian and U.S. markets and establish
a working relationship with the TSX and the OTCQX.

 

V.Corporate Governance

 

·The key considerations as these apply to the Project management team on site
are the Anti-corruption Policy, the Code of Business Conduct, and the
Environmental, Safety and Health Policy. In addition, the CEO and CFO share
special responsibility for ensuring that the employees, consultants, and agents
of the Company and its subsidiaries understand and abide by the Company’s
standards of behavior in financial transactions and the capital markets, which
are to meet or exceed all applicable rules and regulations.

 



 2 

 

 

VI.Administrative

 

·Attend Board meetings, present reports and lead committees as required.

 

·Develop an IT strategy and manage the IT functions, including the relationship
with the technology services provider, and associated costs of technology
infrastructure.

 

·Develop and maintain an interwoven reporting system with our subsidiaries to
assure consistent and co-ordinated reporting on a timely basis.

 

·Evaluate and oversee the costs and benefits of all employee programs, with the
goal of attracting and retaining qualified staff at all corporate levels.

 

·Assess the financial department structure at the Project level and develop and
maintain an effective financial team at that level.

 

 

VII.Personal Development

 

·Participate in events and seminars to stay informed of any regulatory or
financial changes that may impact a public company. Also participate in events
and seminars to improve my accounting technical knowledge.

 

 3 

 

 

Schedule “B”

 

Golden Queen Mining Co. Ltd.

(the “Company”)

 

Travel Policy

 

Purpose

 

This document defines the specific policy to be followed by the Executive when
traveling on Company business.

 

Policy

The Company will pay or reimburse the Officer for the cost of air travel if
necessary and relevant to the performance of the Officer’s duties. The Chief
Executive Officer must authorize all business trips to be taken by the Officer
in advance.

 

Air Travel

 

It is the policy of the Company to use the lowest fare wherever possible. Coach
or economy class will be used on all domestic flights and international flights,
if applicable. All exceptions must receive prior approval from the Chief
Executive Officer of the Company.

 

In certain cases where the Officer’s “in flight” travel time on a one-way trip
exceeds 7 hours or where a flight leg on a multi-leg one-way travel route
exceeds 4 hours, the Officer may request travel in business class.

 

Separately, the Officer may on any occasion choose to use personal mileage
points and/or personal credit cards to upgrade a coach or economy class ticket
provided under this Travel Policy to a business class ticket at the Officer’s
sole expense and option.

 

 



 B-1 

